Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hognaland (US Pub App 2017/0129702).

Regarding claim 1, Hognaland discloses a displacement mechanism for a remotely operated vehicle (Fig.7), the displacement mechanism being for raising and lowering wheels onto a rail system that the remotely operated vehicle runs on, the displacement mechanism comprising: 
a motor (25) for providing rotational drive; 
a drive crank (28) coupled to the motor to transmit rotational drive from the motor; 
a coupler link (27) pivotally coupled to the drive crank; 
a lift rocker (23) pivotally coupled to the coupler link, the coupler link coupling rotational drive from the drive crank to the lift rocker; 
a displacement link (26) pivotally coupled to the lift rocker; and 
a displacement plate (34a) provided with wheels (31a,b), the displacement plate being configured to slide in a frame of the remotely operated vehicle, wherein the displacement plate 

Regarding claim 2, Hognaland discloses the coupler link has an arcuate shape (Fig.7).

Regarding claim 3, Hognaland discloses the coupler link, drive crank, lift rocker, displacement link and displacement plate are coupled by pivots (Figs.6-7).

Regarding claim 4, Hognaland discloses in a lowered position, the coupler link straddles a pivot point of the drive crank, such that the pivots of the coupler link are positioned on opposite sides of the drive crank's pivot point (Fig.7).

Regarding claim 5, Hognaland discloses in the lowered position, a pivotal coupling between the displacement link to the lift rocker is arranged to substantially align with the centre line of the displacement plate (Fig.6).

Regarding claim 6, Hognaland discloses the lift rocker's pivot point is offset with respect to the centre line of the displacement plate (Fig.6).

Regarding claim 7, Hognaland discloses the pivot point of the displacement link on the lift rocker is arranged at a shorter distance to a pivot point of the lift rocker than the distance from the pivot point of the coupler link on the lift rocker to the pivot point of the lift rocker (Fig.6).

Regarding claim 8, Hognaland discloses in a raised position, the coupler link straddles the pivot point of the lift rocker, such that the pivots of the coupler link are positioned on opposite sides of the lift rocker's pivot point (Fig.6).

Regarding claim 9, Hognaland discloses the drive crank is arranged to move through an angle of more than 180 degrees between a raised position and a lowered position (Fig.6) and the lift rocker is arranged to move through an angle of more than 90 degrees between a raised position and a lowered position (Para.53-55), such that the pivot point for the displacement link is arranged to move through a height of between 2-40mm between a raised position and a lowered position (Fig.6).

Regarding claim 10, Hognaland discloses the drive crank's movement is limited by stops (Para.53).

Regarding claim 11, Hognaland discloses the displacement plate is provided with two wheels (Fig.7), and the displacement link is pivotally coupled to the displacement plate along a centre line of the displacement plate (Fig.6).

Regarding claim 12, Hognaland discloses the displacement plate comprises a connecting plate section and a wheel plate section and the wheels are provided on the wheel plate section (Fig.7).

Regarding claim 13, Hognaland discloses the connecting plate section is coupled to an upper frame part of the remotely operated vehicle with a linear bearing. (Fig.7)

Regarding claim 14, Hognaland discloses the wheel plate section is coupled to a lower end of the frame of the remotely operated vehicle with a linear bearing (Fig.7).

Regarding claim 15, Hognaland discloses the lift rocker is rigidly coupled to a lift shaft (22) for coupling rotational movement to a second side lift rocker arranged to the opposite side of the remotely operated vehicle (Para.53).

Regarding claim 16, Hognaland discloses a second side displacement link pivotally coupled to the second side lift rocker and a second side displacement plate (34b) provided with wheels (Fig.6), the second side displacement plate being configured to slide in a frame of the remotely operated vehicle (Fig.6), wherein the second side displacement plate is pivotally coupled to the second side displacement link (Fig.13), such that the second side lift rocker, second side displacement link and second side displacement plate act as a rocker slider mechanism that raises and lowers the second side displacement plate, and hence the wheels (Para.50-51).

Regarding claim 17, Hognaland discloses the drive crank or a shaft of the drive crank, is provided with a mechanical interface adapted for applying torque manually to the drive crank of the displacement mechanism (Fig.7).

Regarding claim 18, Hognaland discloses a remotely operated vehicle comprising a displacement mechanism according to claim 1 (Fig.7, Abstract).

Regarding claim 19, Hognaland discloses a method for raising and lowering the wheels of a remotely operated vehicle with a displacement mechanism according to any of the preceding claims, wherein the method comprises the steps of: 

- displacing the coupler link (27) through rotation of the drive crank, 
- rotating the lift rocker (23) through displacement of the coupler link, 
- displacing the displacement link (26) through rotation of the lift rocker, 
- displacing the displacement plate (34a), and hence the wheels (31a,b), through displacement of the displacement link (Fig.6).

Regarding claim 20, Hognaland discloses 
- rotating a lift shaft (22) through rotation of the lift rocker (23), 
- rotating a second side lift rocker arranged to the opposite side of the remotely operated vehicle through rotation of the lift shaft (Para.65, Fig.13), 
- displacing a second side displacement link through rotation of the second side lift rocker (Para.65, Fig.13), 
- displacing a second side displacement plate and wheels provided on the second side displacement plate, through displacement of the second side displacement link (Para.65, Fig.13).

Regarding claim 21, Hognaland discloses an automated storage and retrieval system comprising: 
- a rail system (13) comprising a first set of parallel rails arranged in a horizontal plane and extending in a first direction, and a second set of parallel rails arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction (Fig.4), which first and second sets of rails form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells (Figs.1,4) wherein the automated storage and retrieval system comprises at least one remotely operated vehicle according to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Becker, Warhurst, Garcia, Lert, Ito, Borst, Harwick, Zollinger, Shelby and Ulrey further disclose elements of an automated storage and retrieval system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652